Citation Nr: 1127859	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder from November 25, 2005 to August 9, 2010.

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder from August 10, 2010 to the present.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for numbness of the right lower extremity.

8.  Entitlement to service connection for numbness of the left lower extremity.

9.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.  He served in the Southwest Asia Theater of Operations from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective November 25, 2005, and tinnitus, assigning a 10 percent evaluation effective November 25, 2005; continued a noncompensable evaluation for status post tonsillectomy and adenoidectomy and a noncompensable evaluation for bilateral hearing loss; denied service connection for a respiratory condition, migraine headaches, hypertension, numbness of the left lower extremity, numbness of the right lower extremity, and sleep apnea; and declined to reopen his claims of entitlement to service connection for a bilateral knee condition, a low back condition, loss of sense of smell, status post septoplasty, and a skin condition.  In October 2006, the Veteran submitted a notice of disagreement for all of the issues and subsequently perfected his appeal in April 2007.  His case is currently under the jurisdiction of the VA RO in Boston, Massachusetts.

In March 2009, the Veteran presented sworn testimony during a Travel Board hearing in Boston, Massachusetts, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At the March 2009 hearing, the Veteran withdrew his appeals for an increased rating for tinnitus, and to reopen his claims for service connection for a bilateral knee disability, a low back disability, loss of sense of smell, status post septoplasty, and a skin disability.  Thus, these issue are no longer before the Board and will not be addressed further herein.

In July 2009, the Board denied the Veteran's claim of entitlement to a compensable evaluation for status post tonsillectomy and adenoidectomy and remanded his remaining claims to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding VA treatment records and providing the Veteran with new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records in July 2009.  Additionally, the Veteran was provided with new VA examinations for the issues on appeal in August and November 2009.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

In October 2010, the AMC increased the Veteran's disability rating for PTSD to 70 percent, effective August 10, 2010.  Because the AMC did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal for PTSD from the August 2006 assignment of an initial 30 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 30 percent prior to August 10, 2010 and whether he is entitled to a disability rating higher than 70 percent from August 10, 2010 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of this issue.

A June 2011 Informal Hearing Presentation from the Veteran's representative indicates that the Veteran believes that he has a gastrointestinal disorder as a result of his military service.  Specifically, he believes his gastrointestinal symptoms are a manifestation of an undiagnosed illness .  Thus, the issue of entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial rating for PTSD and service connection for a respiratory disorder, headaches, hypertension, numbness of the right lower extremity, numbness of the left lower extremity, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

For the period of time on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of I as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of I as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in January 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a December 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not identified any additional private or other treatment records that he wishes for VA to obtain in association with his hearing loss claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The AMC provided the Veteran with a VA examination for his bilateral hearing loss most recently in November 2009.  The examiner considered the Veteran's reported history and provided a thorough physical examination, including conducting the appropriate audiometric testing.  Additionally, the examiner noted that the Veteran experienced no significant functional effects on his occupation or usual daily activities as a result of his hearing loss disability.  The Board notes that the Veteran's representative stated in his June 2011 Informal Hearing Presentation that the examiner had not addressed any functional effects.  However, the examination report shows that the examiner did address effects on occupation and usual daily activities.  The Veteran denied significant effects in either area as a result of his hearing loss.  Therefore, the Board finds that the examination is adequate for determining the disability rating for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a noncompensable evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2010).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  In this case, audiometric results from the February 2006 and November 2009 VA examinations do not meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's bilateral hearing loss can only be evaluated under Table VI.

The Board notes that the Veteran submitted personal statements and hearing testimony in support of his claim.  Although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, it is now well established that laypersons, without medical training, are not competent to relate those symptoms to a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While he can describe what he experiences, he is not able to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran has been afforded two VA audiological examinations in association with his present claim.  He was first examined in February 2006.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
15
20
25
LEFT
30
20
35
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Puretone threshold averages were 20 decibels for the right ear and 31.5 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.

The Veteran was more recently examined in November 2009.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
10
20
30
LEFT
30
20
35
35

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Puretone threshold averages were 20 decibels for the right ear and 30 decibels for the left ear.  The Veteran complained of difficulty hearing with no significant effects on his occupation and no effect on his usual daily activities.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.

In light of the fact that the Veteran's hearing acuity has been tested on two separate occasions and each evaluation has resulted in a 0 percent disability rating, the Board finds that the Veteran's hearing loss warranted a noncompensable disability rating for the entire appeal period.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a compensable disability rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's audiological testing results fall squarely within Table VI of the rating criteria for hearing loss.  The Board acknowledges that the Veteran has indicated that he has difficulty hearing in group situations and with background noise.  However, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria.  

In addition to the schedular rating criteria's consideration of any functional impairment due to hearing loss, the Veteran has not complained of any such functional impairment.  Rather, as noted above, he denied any significant impairment with his job or usual daily activities.  In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to an increased initial rating for PTSD and service connection for a respiratory disorder, headaches, hypertension, numbness of the right and left lower extremities, and sleep apnea.

With regard to the Veteran's claim for an increased initial rating for PTSD, there is some indication that the record may be incomplete.  Notably, an August 2009 VA psychiatric examination report indicates that the Veteran was treated for his PTSD at the Springfield Veterans Center from November 1999 to June 2007.  Although the claims file includes treatment records from the Boston VA Medical Center (VAMC) and the Springfield outpatient clinic, there are no records from the Springfield Veterans Center.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the AMC must also obtain the Veterans Center treatment records identified by the Veteran.

With regard to his service connection claims, the Veteran contends that these disabilities are the result of his military service.  Specifically, he claims that he has experienced headaches and hypertension since service, and that his claimed respiratory disorder, numbness of the bilateral extremities, and sleep apnea are manifestations of an undiagnosed illness resulting from his service in Southwest Asia.  Therefore, he believes service connection is warranted for each of these disabilities.

The Veteran was afforded a VA examination in August 2009 to evaluate his respiratory disorder, headaches, hypertension, numbness of the bilateral lower extremities, and sleep apnea.  The examiner concluded that he could not identify any pathology with regard to the Veteran's bilateral legs or respiratory system to render a diagnosis.  However, he did not discuss whether the Veteran's complaints of numbness in the bilateral lower extremities and difficulty breathing were manifestations of an undiagnosed illness.  Additionally, he concluded that the Veteran's diagnosed hypertension, tension/stress headaches, and sleep apnea were not related to his military service.  However, he did not provide any rationale for these conclusions.  Finally, the examiner stated that he reviewed the claims file, but his findings are inconsistent with the Board's review of the claims file.  Notably, he stated that there was nothing in the service treatment records relevant to the Veteran's claims.  The Board's review, however, revealed two diastolic readings of 90mmHg in September 1993 and January 1994, treatment for difficulty breathing and a possible obstruction of the right sinus in April and May 1993 with a noted history of such on the January 1994 separation examination, treatment for right knee pain with a note of weakness in both knees on the January 1994 separation examination, and treatment for a head injury with mild headaches in September 1993.  These service treatment records clearly relate to the Veteran's claimed disabilities, but were not addressed by the August 2009 VA examiner.  

In light of these deficiencies, the August 2009 VA examiner's opinion is not sufficient to render a decision on the issues of service connection for a respiratory disorder, headaches, hypertension, numbness of the bilateral lower extremities, and sleep apnea.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a respiratory disorder, headaches, hypertension, numbness of the bilateral lower extremities, and sleep apnea must be remanded for a new VA examination and nexus opinion.  See Barr, supra.

Additionally, as the case is being remanded, the Board will take this opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated treatment records from the Boston VAMC and Springfield VA outpatient clinic, dated from July 2009 to the present.

2.  Attempt to obtain and associate with the claims file any psychiatric treatment records from the Springfield Veterans Center.  If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  Following completion of the above, the Veteran should be afforded an examination(s) with an appropriate examiner in order to determine the nature and etiology of any respiratory disorder, headaches, hypertension, numbness of the bilateral lower extremities, and sleep apnea.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the above-referenced service treatment records, as well as the August 2009 VA examination.

With regard to the Veteran's diagnosed hypertension and sleep apnea, the examiner must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

With regard to the Veteran's claimed respiratory disorder, headaches, numbness of the right lower extremity, and numbness of the left lower extremity, the examiner must state whether the Veteran's respiratory symptoms, headaches, and bilateral lower extremity numbness can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

If the examiner attributes any of these symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether these symptoms are the result of any identifiable etiology.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to an increased initial rating for PTSD and service connection for a respiratory disorder, headaches, hypertension, numbness of the right lower extremity, numbness of the left lower extremity, and sleep apnea, all to include as due to an undiagnosed illness, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


